DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on March 26, 2020, a substitute specification and abstract were filed.  No claim amendments were made.
Claims 1-15 are currently pending and under examination, of which claims 1 and 11 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 26, 2020 and December 11, 2020 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes “comprises”, which is a term often used in patent claims.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Publication No. 2016/0146497 A1 to Chapman et al. ("Chapman").
Regarding independent claim 1, Chapman teaches:
An air conditioning apparatus comprising: Chapman: Paragraph [0017] (“The control system 102 can include a heating, ventilating, and/or air conditioning control module.”)
a driver configured to perform a predetermined function of the air conditioning apparatus; Chapman: Paragraph [0016] (“FIG. 1 illustrates an example of a ... control system Chapman: Paragraph [0017] (“A control system 102 can include a building attribute monitoring system. The control system 102 can include a heating, ventilating, and/or air conditioning control module. The control system 102 can be a thermostat for a building, such as a programmable thermostat.”) [The control system reads on “a driver”. Maintaining the attribute of a building reads on “perform a predetermined function”.]
a sensor configured to collect ambient environmental information of the air conditioning apparatus; Chapman: Paragraph [0021] (“An attribute sensor 104 can include a device that detects an attribute and/or a change in an attribute and provides a corresponding output. That is, an attribute sensor 104 can measure an attribute and report that measurement as some form of an output... For example, an attribute can include a temperature of the air within a building (e.g., an internal temperature) and/or the humidity of the air within the building.”) Chapman: Paragraph [0022] (“The attribute sensor 104 can provide substantially real time measurements of the attribute and/or provide periodic measurements of the attribute.”) [The internal temperature and/or humidity of the air reads on “ambient environmental information”]
a memory configured to store the collected environmental information therein; and Chapman: Paragraph [0070] (“...a memory 344...”) Chapman: Paragraph [0030] (“For example, if on a cloudy day with temperature patterns ranging from 48° Fahrenheit (F) in the morning, to 50° F. in the afternoon, to 49° F. in the late afternoon, the temperature in the building dropped at a rate of 5° F. per hour without attribute conditioning according to measurements received from an attribute sensor 104 collected contemporaneous with the weather conditions, then a thermal response model can be constructed that models a 5° F.”) Chapman: Paragraph [0039] (“The control system 102 can generate a building conditioning schedule...The conditioning schedule [The collecting of attribute conditioning (including temperature and/or humidity) to generate a schedule reads on “store the collected environmental information”.]
a processor configured to control an operation of the driver on the basis of schedule information in which an operation state is defined according to a time change and Chapman: Paragraph [0039] (“The control system 102 can generate a building conditioning schedule. A conditioning schedule can include a heating, ventilation, and/or air-conditioning schedule (e.g., a schedule for heating and/or cooling the building). The conditioning schedule can be a schedule to maintain a building attribute. For example, the conditioning schedule can include a heating, ventilation, and/or air-conditioning schedule to maintain the internal temperature of the building.”) Chapman: FIG. 2 and Paragraph [0044] (“The control system 102 can execute the schedule. Executing the schedule can include adjusting (e.g., via heating, ventilation, and/or air-conditioning, etc.) the attribute to maintain it within a comfort range relative to an attribute set point during a time period based on the predicted behavior.”) Chapman: Paragraph [0024] (“...a time period including coming minutes, hours, days, and/or weeks.”)  [The control system reads on “a processor”. The temperature of heating and/or cooling of the building over time as shown in FIG. 2 reads on “an operation state is defined according to a time change”. The executed schedule for heating and/or cooling of the building during hours, days, and/or weeks reads on “control an operation of the driver on the basis of schedule information in which an operation state is defined according to a time change”.] modify the schedule information on the basis of environmental information collected during a predetermined period. Chapman: Paragraph [0040] (“The building conditioning schedule can be based on a predicted behavior of the attribute. For example, the building conditioning schedule can be based on the behavior of the internal temperature of the building to a number of weather conditions which can be included in a weather forecast.”) Chapman: Paragraph [0043] (“The control system 102 can generate the building conditioning schedule periodically. For example, the building conditioning schedule can be generated hourly, daily, when the weather forecast is updated, when a weather alert or warning is generated by a weather forecasting service, when the thermal response model is updated, etc.”) Chapman: Paragraph [0047] (“Therefore, the conditioning schedule generated by the control system 102 can be updated.”) [The updating of the conditioning schedule when weather forecast is update reads on “modify the schedule information on the basis of environmental information collected” that is done periodically reads on “during a predetermined period”.]
Regarding claim 3, this claim incorporates the rejection to claim 2.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 2, wherein the processor is configured to predict a load for each time zone on the basis of the classified environmental information for each time zone and modify the operation state for each time zone in the schedule information on the basis of the predicted load for each time zone. Chapman: Paragraph [0009] (“A building attribute can include a physical property and/or comfort condition. A building attribute can include an attribute of an internal space of the building.”) Chapman: Paragraph [0035] (“The control system 102 can, therefore, predict the behavior of the attribute during occupancy periods so that it can condition the building appropriately to maintain comfort conditions. Weather conditions can be diverse over an occupancy period and the control Chapman: Claim 16 (“...a forecasting system configured to receive a weather forecast; and a building monitoring system configured to: monitor an internal temperature of a building; predict how the internal temperature of the building will respond to a weather condition included in a weather forecast; and generate a building conditioning schedule to maintain the internal temperature of the building within a predetermined temperature range relative to a set point during an occupancy period of the building based on the prediction.”) [The prediction of the behavior of the attribute in the building space to a weather condition during minutes, hours, days, weeks (see paragraph [0049] of Chapman) of the occupancy period during the desired comfort range reads on “the predicted load for each time zone”, to appropriately maintain the comfort conditions reads on “on the basis of the classified environmental information for each time zone”. The generating of a building conditioning schedule to maintain the internal temperature of the building within a predetermined temperature range relative to a set point during an occupancy period reads on “modify the operation state for each time zone in the schedule information on the basis of the predicted load for each time zone”.]
Regarding claim 4, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to predict the operation state for each time zone from the classified environmental information for each time zone using a predetermined learning model. Chapman: Paragraph [0032] (“For example, the control system 102 can generate a thermal response model of the building by incorporating the behavior of the internal temperature of the Chapman: Paragraph [0034] (“The attribute sensor 104 can generate a measurement of the current internal temperature of the building at 70° F. The model can predict a temperature loss based on historical temperature loss under similar or identical weather conditions. Therefore, the control system 102 can predict that the internal temperature of the building will decrease without conditioning to an equilibrium between heat losses to outside air, and heat gains from solar radiation and internal thermal capacities, etc.”) Chapman: Paragraph [0035] (“Predicting the behavior of the building attribute can include predicting the behavior of the attribute over a period of time... The control system 102 can also modify its predictions based on updated measurements from the attribute sensor 104 and/or updated weather forecasts and/or weather conditions being added to the thermal response model. For example, when the weather forecast is retrieved and/or updated daily, the prediction of a behavior of an attribute can also be updated daily to reflect changes in the weather forecast.”)
Regarding claim 5, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to modify the operation state for each time zone in the schedule information by determining an operation mode of the air conditioning apparatus and an output intensity in the operation mode for the each time zone on the basis of the predicted load for each time zone. Chapman: Paragraphs [0009] and [0035] [As described in claim 3.] Chapman: Paragraph [0044] (“...the control system 102 can execute the schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative Chapman: Paragraph [0046] (“For example, the control system 102 can generate the conditioning schedule responsive to receiving an attribute sensor measurement 104 and/or a weather forecast with an updated weather condition. Alternatively the control system 102 can generate the attribute conditioning schedule upon generating the prediction of the behavior of the attribute based on the weather forecast.”) Chapman: Paragraph [0054] (“The building attribute manager in the example illustrated in FIG. 2 is causing the heating of the internal air of the building resulting in the example method temperature 224 reaching a point just below the bottom bound of the comfort range 234 during the beginning of the occupancy period. Thereafter, the example method temperature 224 is gradually raised into the comfort range 234. Weather conditions continue to gradually raise the example method temperature 224 in the manner predicted by the building attribute manager.”) Chapman: FIG. 2 [Illustrates temperature versus periods of time during the day (minutes, hours, days, and/or weeks (see paragraph [0024])] [The control system adjusting the internal building temperature below the predetermined targeted temperature comfort range of the schedule reads on “modify the operation state ... in the schedule information”.  The heating reads on “an operation mode”. The causing of the heating of the internal air building reaching a point just below the bottom bound of the comfort range and gradually raising into the comfort range over period of time reads on “an output intensity in the operation mode for the each time zone”.  The prediction of the behavior of the attribute in the building space to a weather condition during occupancy periods reads on “the predicted load for each time zone”]
Regarding claim 6, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to modify the operation state for each time zone in the schedule information on the basis of the predicted load for each time zone and spatial information of an air conditioning target. Chapman: Paragraph [0009] [As described in claim 3.] Chapman: Paragraph [0035] (“The control system 102 can, therefore, predict the behavior of the attribute during occupancy periods so that it can condition the building appropriately to maintain comfort conditions. Weather conditions can be diverse over an occupancy period and the control system 102 can predict attribute behavior for an appropriate time scale (e.g., minutes, hours, days, weeks, etc.) corresponding to a weather forecast.”) Chapman: Claim 16 (“...a forecasting system configured to receive a weather forecast; and a building monitoring system configured to: monitor an internal temperature of a building; predict how the internal temperature of the building will respond to a weather condition included in a weather forecast; and generate a building conditioning schedule to maintain the internal temperature of the building within a predetermined temperature range relative to a set point during an occupancy period of the building based on the prediction.”) Chapman: Paragraph [0044] (“...the control system 102 can execute the schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during an occupancy period of the building based on the predicted behavior of the temperature to a weather condition included in [The conditioning schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during the occupancy period (which consists of multiple minutes and hours as shown in FIG. 2) reads on “modify the operation state for each time zone in the schedule information”. The prediction of the behavior of the attribute in the building space to a weather condition during occupancy periods during the desired comfort range (see paragraph [0049] of Chapman) over minutes, hours, days, weeks reads on “the predicted load for each time zone”.   The internal space of the building that is being conditioned by adjusting the internal temperature to maintain a comfort range reads on “and spatial information of an air conditioning target”.]
Regarding claim 7, this claim incorporates the rejection to claim 1.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 1, wherein the environmental information includes at least one of an indoor temperature, an outdoor temperature, a humidity, the number of persons in an air conditioning target, or an amount of dust. Chapman: Paragraph [0021] (“For example, an attribute can include a temperature of the air within a building (e.g., an internal temperature) and/or the humidity of the air within the building. In such examples, the attribute sensor 104 can include a thermometer (e.g., bimetallic mechanical or electrical, expanding pellets, electronic thermistors, semiconductor devices, 
Regarding claim 10, this claim incorporates the rejection to claim 1.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 1, wherein 
the processor is configured to control the operation of the driver on the basis of the collected environmental information rather than the schedule information, Chapman: Paragraph [0043] (“The control system 102 can generate the building conditioning schedule periodically.”) Chapman: Paragraph [0044] (“The control system 102 can execute the schedule. Executing the schedule can include adjusting (e.g., via heating, ventilation, and/or air-conditioning, etc.) the attribute to maintain it within a comfort range relative to an attribute set point during a time period based on the predicted behavior. Extending the example of the preceding paragraph, the control system 102 can execute the schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during an occupancy period of the building based on the predicted behavior of the temperature to a weather condition included in the weather forecast. As described in the example, the control system 102 can adjust (e.g., heat) the internal building temperature to below the set point and/or below the predetermined comfort range for the start of an occupancy period sufficient to allow the weather condition to bring the temperature to the set point and/or prevent the weather condition from causing the temperature to exceed the comfort range during the occupancy period requiring the consumption of more energy to cool the building.”) [The maintaining of the internal building temperature based on occupancy and the predicted behavior of the temperature to a weather condition included in the weather forecast reads on “control .... on the basis of the collected environmental information rather than the schedule information”.] when a difference between a load for a current time zone in the schedule information and a load corresponding to currently collected environmental information is a predetermined value or more. Chapman: Paragraph [0039] [As described in claim 1.] Chapman: Paragraph [0044] [As described above.] Chapman: Claim 16 (“...generate a building conditioning schedule to maintain the internal temperature of the building within a predetermined temperature range relative to a set point during an occupancy period of the building based on the [weather] prediction.”) [As shown in FIG. 2, an amount of adjustment of the internal building temperature based on occupancy and weather condition below the set point as schedule reads on “when a difference between a load for a current time zone in the schedule information and a load corresponding to currently collected environmental information is a predetermined value”.]
Regarding independent claim 11, Chapman teaches:
A control method of an air conditioning apparatus, the control method comprising: Chapman: Paragraph [0009] (“Methods, computer readable media, and systems for maintaining an attribute of a building are described herein.”) Chapman: Paragraph [0017] (“The control system 102 can include a heating, ventilating, and/or air conditioning control module.”)
performing a predetermined function of the air conditioning apparatus Chapman: Paragraph [0016] (“FIG. 1 illustrates an example of a ... control system 100 for maintaining an attribute of a building...”) Chapman: Paragraph [0017] (“A control system 102 can include a building attribute monitoring system. The control system 102 can include a heating, ventilating, and/or air conditioning control module. The control system 102 can be a thermostat for a building, such as a programmable thermostat.”) [The control system reads on “a driver”. Maintaining the attribute of a building reads on “perform a predetermined function”.] on the basis of schedule information in which an operation state is defined according to a time change; Chapman: Paragraph [0039] (“The control system 102 can generate a building conditioning schedule. A conditioning schedule can include a heating, ventilation, and/or air-conditioning schedule (e.g., a schedule for heating and/or cooling the building). The conditioning schedule can be a schedule to maintain a building attribute. For example, the conditioning schedule can include a heating, ventilation, and/or air-conditioning schedule to maintain the internal temperature of the building.”) Chapman: FIG. 2 and Paragraph [0044] (“The control system 102 can execute the schedule. Executing the schedule can include adjusting (e.g., via heating, ventilation, and/or air-conditioning, etc.) the attribute to maintain it within a comfort range relative to an attribute set point during a time period based on the predicted behavior.”) Chapman: Paragraph [0024] (“...a time period including coming minutes, hours, days, and/or weeks.”)  [The temperature of heating and/or cooling of the building over time as shown in FIG. 2 reads on “an operation state is defined according to a time change”.]
collecting ambient environmental information of the air conditioning apparatus; Chapman: Paragraph [0021] (“An attribute sensor 104 can include a device that detects an attribute and/or a change in an attribute and provides a corresponding output. That is, an attribute sensor 104 can measure an attribute and report that measurement as some form of an output... For example, an attribute can include a temperature of the air within a building (e.g., an internal temperature) and/or the humidity of the air within the building.”) Chapman: Paragraph [0022] (“The attribute sensor 104 can provide substantially real time measurements of the attribute and/or provide periodic measurements of the attribute.”) [The internal temperature and/or humidity of the air reads on “ambient environmental information”]
storing the collected environmental information; and Chapman: Paragraph [0030] (“For example, if on a cloudy day with temperature patterns ranging from 48° Fahrenheit (F) in the morning, to 50° F. in the afternoon, to 49° F. in the late afternoon, the temperature in the building dropped at a rate of 5° F. per hour without attribute conditioning according to measurements received from an attribute sensor 104 collected contemporaneous with the weather conditions, then a thermal response model can be constructed that models a 5° F.”) Chapman: Paragraph [0039] (“The control system 102 can generate a building conditioning schedule...The conditioning schedule can be a schedule to maintain a building attribute. For example, the conditioning schedule can include a heating, ventilation, and/or air-conditioning schedule to maintain the internal temperature of the building.”) [The collecting of attribute conditioning (including temperature and/or humidity) to generate a schedule reads on “store the collected environmental information”.]
modifying the schedule information on the basis of environmental information collected during a predetermined period. Chapman: Paragraph [0040] (“The building conditioning schedule can be based on a predicted behavior of the attribute. For example, the building conditioning schedule can be based on the behavior of the internal temperature of the building to a number of weather conditions which can be included in a weather forecast.”) Chapman: Paragraph [0043] (“The control system 102 can generate the building conditioning schedule periodically. For example, the building conditioning schedule can be generated hourly, daily, when the weather forecast is updated, when a weather alert or warning is generated by a weather forecasting service, when the thermal response model is updated, etc.”) Chapman: Paragraph [0047] (“Therefore, the conditioning schedule generated by the control system 102 can be updated.”) [The updating of the conditioning schedule when weather forecast is update reads on “modify the schedule information on the basis of environmental information collected” that is done periodically reads on “during a predetermined period”.]
Claims 13-15 recite a method that is implementing the functions of claims 3-5 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 3-5 above also apply to claims 13-15.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of US Patent Publication No. 2019/0257542 A1 to Matsuoka et al. (“Matsuoka”).
Regarding claim 2, this claim incorporates the rejection to claim 1.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 1, wherein the processor is configured to modify the schedule information by classifying the collected environmental information as stored in the memory for each time zone, and ... Chapman: Paragraph [0010] (“Embodiments of the present disclosure can proactively generate a building attribute conditioning schedule that accounts for an effect of a weather condition on an attribute on a building. The embodiments of the present disclosure can generate and/or execute the building attribute conditioning schedule to maintain the attribute within a comfort range (e.g., a predetermined attribute range associated with a determination of comfort with regard to the attribute such as a range of temperatures determined to be comfortable for human beings working in an environment).”) Chapman: Paragraph [0024] (“The weather forecast can include weather conditions for the location that the building is located in...a time period including coming minutes, hours, days, and/or weeks.”)  Chapman: Paragraph [0039] (“The conditioning schedule can include an attribute conditioning program to maintain the building attribute within a comfort range relative to a set point of the attribute during a time (e.g., occupancy) period.”) Chapman: Paragraph [0043] (“The control system 102 can generate the building conditioning schedule periodically. For example, the building conditioning schedule can be generated hourly, daily, when the weather forecast is updated, when a weather alert or warning is generated by a weather forecasting service, when the thermal response model is updated, etc.”) [The attribute conditioning based on weather, temperature setpoint, and comfortable temperature ranges in the schedule reads on “classifying the collected environmental information”.]
Chapman does not expressly teach “comparing the classified environmental information for each time zone with an operation state for each time zone in the schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
... comparing the classified environmental information for each time zone with an operation state for each time zone in the schedule information. Matsuoka: Claim 6 (“...the incremental change corresponds to less energy usage by the HVAC system during one of the periodic time intervals of the succession of periodic time intervals as compared to a previous one of the periodic time intervals.”) Matsuoka: Paragraph [0109] (“...temperature setpoints defined by the optimized schedule may be used as the target indoor temperature. These two amounts of energy consumption may then be compared to determine whether, and how much, energy savings would likely result if the optimized schedule of setpoint temperatures were implemented, so as to provide an indication as to the expected energy savings. This indication of expected energy savings may be expressed as a percentage of energy reduction, absolute amount of energy reduction, financial value of energy reduction, or in some other form, and may be compared to a value indicative of desired energy savings.”) [The temperature setpoints in the schedule used as the target indoor temperature read as “the classified environmental information” and at periodic time intervals read on “for each period of time”. The energy saving at each periodic time intervals reads on “an operation state for each time zone”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapman and Matzuoka before them, to compare the classified environmental information for each time zone with an operation state for each time zone in the schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an HVAC system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Chapman, Matzuoka is directed to optimize energy See Paragraph [0033] of Matzuoka.
Regarding claim 8, this claim incorporates the rejection to claim 1.  Chapman does not expressly teach that the memory is “configured to store a plurality of schedule information for each day of the week, and the processor is configured to control the driver on the basis of schedule information corresponding to a current day of the week among the plurality of schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
The air conditioning apparatus as claimed in claim 1, wherein 
the memory is configured to store a plurality of schedule information for each day of the week, and Matsuoka: Paragraph [0123] (“...the original schedule of setpoint temperatures for each day or week in the optimization... In some cases, such parameters may be pre-stored in the thermostat 202...”) the processor is configured to control the driver on the basis of schedule information corresponding to a current day of the week among the plurality of schedule information. Matsuoka: Paragraph [0039] (“The utility provider computing system 120 may perform one or more of the operations described herein, and may include a variety of computer processors,...”) Matsuoka: Paragraph [0147] (“For example, FIG. 12B illustrates an adjusted schedule 910 that includes an adjusted indoor temperature control trajectory 912 for the first day of the week. FIG. 12C illustrates an adjusted schedule 920 that includes an adjusted indoor temperature control trajectory 922 for the second day of the week. FIG. 12D illustrates an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapman and Matzuoka before them, to store a plurality of schedule information for each day of the week in the memory of Chapman and control the driver on the basis of schedule information corresponding to a current day of the week among the plurality of schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an HVAC system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Chapman, Matzuoka is directed to optimize energy consumption by controlling the HVAC in a context of schedule optimization. Such optimized schedules may then be implemented by the energy management system so as to efficiently reduce and/or redistribute both individual energy consumption and energy consumption in the aggregate. See Paragraph [0033] of Matzuoka.
Regarding claim 9, this claim incorporates the rejection to claim 1.  Chapman does not expressly teach that the memory is “configured to store a plurality of initial schedule information, and the processor is configured to control the operation of the driver on the basis of initial schedule information selected by a user among the plurality of initial schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
The air conditioning apparatus as claimed in claim 1, wherein 
the memory is configured to store a plurality of initial schedule information, and Matsuoka: Paragraph [0123] (“...the original schedule of setpoint temperatures for each day or week in the optimization... In some cases, such parameters may be pre-stored in the thermostat 202...”)
the processor is configured to control the operation of the driver on the basis of initial schedule information selected by a user among the plurality of initial schedule information. Matsuoka: Paragraph [0004] (“For example, a user may select a schedule of temperatures (i.e., temperature setpoints) that the user desires the HVAC system to control the indoor temperature to be. Such a schedule of temperature setpoints may define temperatures at which the HVAC system controls the indoor temperature of the structure when the user is home, away, sleeping, or awake.”) [Each of the schedule of temperature setpoints for home, away, sleeping, or awake reads on “among the plurality of initial schedule information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chapman and Matzuoka before them, to store a plurality of schedule information for each day of the week in the memory of Chapman and to control the operation of the driver on the basis of initial schedule information selected by a user among the plurality of initial schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an HVAC system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Chapman, Matzuoka is directed to optimize energy consumption by controlling the HVAC in a context of schedule optimization. Such optimized schedules may then be implemented by the energy management system so as to efficiently See Paragraph [0033] of Matzuoka.
Claim 12 recites a method that is implementing the functions of claim 2 with substantially the same limitations, respectively.  Therefore, the rejections applied to claim 2 above also applies to claim 12.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong, B. and Lam, K.P., 2014, February. A real-time model predictive control for building heating and cooling systems based on the occupancy behavior pattern detection and local weather forecasting. In Building Simulation (Vol. 7, No. 1, pp. 89-106). Springer Berlin Heidelberg is directed to a methodology for integrated building heating and cooling control to reduce energy consumption and maintain indoor temperature set-point, based on the prediction of occupant behavior patterns and local weather conditions. Advanced machine learning methods including Adaptive Gaussian Process, Hidden Markov Model, Episode Discovery and Semi-Markov Model are modified and implemented into this study.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117